 



Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (the “Amendment”) is entered into as of
June 29, 2007, by and between IMAGE ENTERTAINMENT, INC., a Delaware corporation
(“Image”), and JEFF FRAMER, an individual (“Executive”), with respect to that
certain Employment Agreement as amended, dated April 1,2004 by and between Image
and Executive (the “Agreement”).
The following shall amend the Agreement currently in effect as set forth herein.
Except as modified by this Amendment, the Agreement shall remain in full force
and effect. Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Agreement.
1. Amendment of Paragraph 7. The first clause of the second sentence of
Paragraph 7 shall be amended to replace June 15, 2007 with July 20, 2007 such
that the amended sentence shall read as follows:
“The second one year option must be exercised by Image by July 20, 2007, in the
same manner described above, to extend the term from April 1, 2008 to March 31,
2009.”
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Agreement to be duly executed as of the day and year first written above.

              ACCEPTED AND AGREED:
 
            IMAGE ENTERTAINMENT, INC.
 
       
 
  By:   /s/ Dennis Hohn Cho
 
       
 
  Name:   Dennis Hohn Cho
 
  Title:   Sr. VP, GC & Corp. Secretary
 
            /s/ Jeff Framer           Jeff Framer

 

 